United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2984
                      ___________________________

                                 Tamiko Nelson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Texarkana
                               ____________

                           Submitted: April 24, 2015
                            Filed: April 29, 2015
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Tamiko Nelson appeals the judgment of the district court1 affirming the
Commissioner’s denial of disability insurance benefits and supplemental security
income, after her hearing before an administrative law judge (ALJ). On appeal,
Nelson argues that the ALJ did not properly assess the combination of her
impairments, the ALJ’s residual functional capacity determination was not supported
by substantial evidence, and the ALJ’s hypothetical to the vocational expert was
improper. Following careful review, we conclude that the decision is supported by
substantial evidence on the record as a whole, and that Nelson’s arguments do not
establish a basis for remand or warrant reversal. See Myers v. Colvin, 721 F.3d 521,
524 (8th Cir. 2013) (standard of review); Davidson v. Astrue, 501 F.3d 987, 989 (8th
Cir. 2007) (“Substantial evidence is less than a preponderance, but enough evidence
that a reasonable mind would find adequate to support the Commissioner’s
decision.”).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-